Citation Nr: 1236896	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for skin disfigurement of the face and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from March 1941 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part of the May 2009 decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder and granted the Veteran service connection for bilateral hearing loss with an initial 10 percent disability rating effective June 27, 2008. 

The Veteran testified before the undersigned Veterans Law Judge at the Phoenix RO in June 2011.  At the hearing and in August 2012 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

In August 2011 the Board remanded both issues on appeal for further development. The Board finds that for the issue of entitlement to an increased rating for the service-connected bilateral hearing loss the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection skin disfigurement of the face and back is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's hearing loss disability is shown to be manifested at a level II hearing acuity in the right ear and a level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher than 10 percent for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VIA, VII and Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondence in October 2008.  The Board is aware that the October 2008 letter concerned the Veteran's initial service connection claim, not the higher initial rating claim.  However, the current appeal arose upon the grant of service connection in May 2009.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case (SOC) was met in August 2009. The August 2009 SOC also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his higher initial rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim herein decided at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private treatment reports, VA treatment reports, VA examinations in August 2008 and August 2011 and statements and testimony from the Veteran and his representative.  The Board notes that the Veteran asserts that August 2011 VA audiology examination is not adequate because the VA examiner did not review the Veteran's claims file; however, the Board finds that the VA audiology examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

By way of the May 2009 rating decision, the RO granted the Veteran service connection with a 10 percent disability rating for bilateral hearing loss effective June 27, 2008.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent since the date of claim, for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86(a), in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  Under the provisions of 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

There are two audiological evaluations of record: a September 2008 VA examination and a February 2011 VA examination.  

At the September 2008 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
45
60
60
49
LEFT
N/A
65
70
75
80
73

The speech recognition score for the right ear was 96 percent and the left ear was 32 percent.  The examiner's impression was that the Veteran had mild sloping to moderate to severe sensorineural hearing loss in the right ear and moderately severe sloping to severe to profound sensorineural hearing loss in the left ear.
 
At the August 2011 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40
60
70
70
60
LEFT
N/A
65
75
85
85
78

The speech recognition score for the right ear was 100 percent and the left ear was 44 percent.  The examiner's impression was that the Veteran had sensorineural hearing loss 500 Hertz to 4000 Hertz bilaterally. 

After a careful review of the Veteran's claims file the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant a higher initial rating in excess of 10 percent.  Applying the determinations of the September 2008 examination to Table VI, the Veteran's right ear (puretone average 49 and speech discrimination 96percent) is a Level I hearing loss and the Veteran's left ear (puretone average 73 and speech discrimination 32 percent) is a Level XI hearing loss.  When a Level I and Level XI hearing loss are charted in Table VII, the result is a 10 percent rating.  Because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) in the left ear were 55 decibels or more the provisions of 38 C.F.R. § 4.86(a)  relating to exceptional patters of hearing impairment are applicable and the Table VIA, may be applied.  Using Table VIA, based on the evaluation of hearing impairment using on puretone threshold data the left ear pure tone hearing threshold average of 73 comports to Level VI hearing. The combined percentage evaluation under Table VII for Level I and VI hearing impairment is noncompensable.  Thus, the Board finds that higher numeral is warranted and thus, a 10 percent rating is chartered. 

Applying the determinations of the August 2011 examination to Table VI, the Veteran's right ear (puretone average 60 and speech discrimination 100 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 78 and speech discrimination 44 percent) is a Level IX hearing loss.  When a Level II and Level IX hearing loss are charted in Table VII, the result is a 10 percent disability rating.  As documented above, the Veteran's left ear hearing loss  meets the requirements for 38 C.F.R. § 4.86(a); under Table VIA the Veteran's rating is VII.  When a Level II and Level VII hearing loss are charted in Table VII  the resulting disability is 10 percent.  Therefore, the Board accordingly finds that an initial rating in excess of 10 percent is not assignable.  

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  The Board notes that the Veteran testified that he could not communicate effectively because he could not hear at all in his left ear and was deaf in his left ear but he could hear in his right ear.  However, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent.  When the results of his VA examinations are charted in Table VII, the result falls within the criteria for a rating of no more than 10 percent.  Therefore, an initial rating in excess of 10 percent is not warranted.   




ORDER

An initial rating in excess of 10 percent for the service-connected bilateral hearing loss is denied. 

REMAND

Unfortunately, the Board finds that another remand is warranted prior to adjudication of the issue of entitlement to service connection for a skin disfigurement of the face and back.   

The Veteran testified that his current skin disfigurement on the back, face, and head was the result of daily UV treatment that he underwent when he was stationed aboard the US Coast Guard Cutter Bibb in the Arctic.  He testified that they sat under the UV lights in order to receive Vitamin D.  In August 2011 the Board remanded in order for the Veteran to be afforded a VA examination to determine the nature and likely etiology of his skin condition.  The VA examiner was directed to provide a medical opinion as to whether any skin condition diagnosed is at least likely as not related to some aspect of the Veteran's military service. 

As documented in a November 2011 email, the Veteran was scheduled for a VA dermatology examination in August 2011.  He became upset and left the examination when he realized that it was not a doctor but a physician's assistant conducting the examination and that his claims files was not at the examination.  The Veteran was rescheduled for a new VA examination that was conducted in December 2011 by a physician assistant.  The Board notes that the August 2011 remand did not specify what type of examiner should conduct the VA examination.  The Veteran was diagnosed with the papulosquamous disorder of seborrheic keratosis.  It was noted that it spread over 70 percent of his face and 90 percent of his back with several on the upper arms and chest.  The VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service event.  The rationale for the opinion reads as follows:

		[S]eborrheic keratoses are benign skin lesions.  
		Multiple seborrheic keratosis can be a familial trait, 
		with an autosomal dominant mode of inheritance.  
		Some keratoses may appear in sun exposed area, 
		but many appear in areas that are not exposed to 
		UV rays.  Seborrheic keratoses are most common 
		in the elderly.  

		Genetics, age are definite indicators for seborrheic 
		keratoses, but it cannot be completely ruled that UV 
		exposure does have some effect on their development also. 

See the report of the August 2011 VA examination

In response to the August 2011 VA examination the Veteran submitted a statement in August 2012.  He stated that no one in his family had any skin imperfections  and that he did not have any lesions below his waist just on his upper body and face where he was exposed to the UVA and UVB rays.  

The Board finds that the Veteran's claims file should be sent to the August 2011 VA examiner for an addendum opinion, if she is not available then the Veteran should be scheduled for a new VA examination.  The Board finds that an addendum opinion is warranted because the VA examiner did not discuss any of the Veteran's private treatment records nor did she specifically opine as to whether the Veteran's skin disorder was related to in-service UV exposure, instead the VA examiner said that UV exposure could not be ruled out but it was not specified if she meant in-service UV exposure or post-service UV exposure. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be sent to the December 2011 VA examiner for an addendum opinion.  If the December 2011 VA examiner is not available then this fact must be documented, and the Veteran should be scheduled for a VA examination by a dermatologist to ascertain the nature and likely etiology of his skin condition involving the back, head, and face.  The entire claims file, including THIS remand, must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his skin condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A) Identify a diagnosis for the Veteran's current skin disorder(s).  

B) Opine whether any diagnosed skin condition is it at least likely as not (greater than 50 percent) related to any aspect of the Veteran's military service, and specifically, whether any such diagnosed skin condition is related to the Veteran's reports of undergoing exposure to UV light?

In rendering an opinion the VA examiner must discuss the following:

* The August 2011 VA opinion; specifically the mention of UV exposure (in-service vs. post-service exposure).

* The Veteran's private treatment records (including initial findings in January 2009).

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


